Citation Nr: 0821619	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  97-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1983.  He also had service in the United States Army 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO) and Board remand.  


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran's 
low back disorder is related to active service.

2.  The evidence of record demonstrates that the veteran's 
neck disorder is related to active service. 


CONCLUSIONS OF LAW

1.  A low back disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007). 

2.  A neck disorder was incurred in active military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 


3.156(a), 3.159, 3.326 (2007).  Upon receipt of a 
substantially complete application for benefits, VA must 
notify the veteran of what information or evidence is needed 
in order to substantiate the claim, and it must assist the 
veteran by making reasonable efforts to obtain the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to a post-remand re-adjudication of the veteran's 
claims, September 2005, March 2007, and May 2007 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  The letters also essentially 
requested that the veteran provide any evidence in his 
possession that pertained to these claims.  38 C.F.R. § 
3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Thus, the Board finds that 
the content requirements of the notice VA is to provide have 
been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical examinations have been 
conducted.  Further, the RO has attempted numerous times to 
obtain the veteran's Social Security Administration (SSA) 
records.  However, a September 2006 response from the SSA 
revealed that no records were found.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issues being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is 


harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 473.

Moreover, because the Board is taking action favorable to the 
veteran by granting service connection for the disorders at 
issue, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The veteran contends that he is entitled to service 
connection for a low back and neck disorder.  He argues that 
he injured his low back and neck inservice, and that his low 
back and neck pain have persisted since service discharge.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Entitlement to service connection generally requires that it 
be shown not only that disease or injury was present in 
service, but also that the disease or injury has resulted in 
continuing or residual disability.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(b).  For the showing of a chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated 


findings or a diagnosis including the word "chronic".  38 
C.F.R. § 3.303(b).  Continuity of symptomatology is required 
where the disorder noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.

The veteran's service medical records are replete with 
complaints of low back and neck pain inservice.  In February 
1981, the veteran complained of back pain for one week, and 
indicated that his back pain radiated from the right low back 
down the back of the right leg.  He denied a history of back 
injuries.  The diagnosis was sciatica with direct pressure 
caused by wallet.  A January 1983 treatment record noted the 
veteran's complaints of a two-year history of pelvic and low 
back pain.  The veteran reported that he fell on his back 
during basic training and that the pain "comes and goes."  
Physical examination revealed lumbar spasms, bilaterally, to 
the lumbar area.  There was tenderness in the lumbar to 
thoracic area and also in the right lower groin.  Range of 
motion was good and there was no sciatic or disk involvement.  
The diagnoses were myalgias and chronic lumbar strain.  A 
February 1983 treatment record noted the veteran's complaints 
of low back pain with radiating pain to the abdomen and the 
right leg.  The veteran also indicated stiffness and 
numbness.  Physical examination revealed no scoliosis, a 
negative straight leg raising test, and no spasms.  The 
veteran ambulated well.  The diagnosis was mild back pain.  

A March 1983 treatment record noted the veteran's complaints 
of chronic low back pain for one year, since basic training.  
The veteran reported that he jumped off of a tower and landed 
wrong.  He noted that the pain spreads to his entire right 
side, including the right arm and leg, and usually disappears 
with movement.  He also indicated occasional numbness of the 
right leg below the knee to the foot.  Physical examination 
revealed mild scoliosis, a positive straight leg raising test 
while sitting, a negative straight leg raising test while 
supine, and leg and back pain, bilaterally.  The diagnosis 
was chronic low back pain.  In April 1983, the veteran 
complained of back pain for two years.  He denied trauma to 
the back.  Physical examination 


revealed no muscle spasms.  A straight leg raising test was 
negative.  The diagnosis was chronic back strain.  A May 1983 
treatment record indicated the veteran's complaints of 
chronic pain and stiffness in the low back radiating to the 
legs and neck pain, made worse with exercise.  The diagnoses 
were chronic back pain and stiffness in the neck and 
shoulders.  Treatment records from June 1983 reveal the 
veteran's complaints of low back pain radiating to the right 
leg and neck since basic training.  The veteran noted that 
the pain was worsening and that he had difficulty sleeping.  
Physical examinations revealed normal curvature in the mid to 
low back with possible spasm on the left side, decreased 
range of motion, and a possible curved spine.  The diagnosis 
was chronic low back pain.  A July 1983 treatment record 
revealed that an intravenous pyelogram was significant for a 
minimal amount of rotoscoliosis of the lumbar spine.  The 
impression was "normal intravenous pyelogram."  Another 
July 1983 treatment record noted a long history of subjective 
complaints, including back pain, since basic training.  The 
physician noted that the veteran had bizarre symptoms such as 
pain spreading into both upper and lower extremities 
alternately.  The physician also noted that x-rays were 
negative, and that there were no objective findings.

An August 1983 treatment record revealed the veteran's 
complaints of low back pain that radiated to the right leg 
with right leg numbness, stiff painful neck, and longstanding 
paresthesia.  The report also noted right leg sciatica 
distribution and a left leg problem.  X-rays revealed T12-L1 
rotoscoliosis, noted as probably functional, but otherwise 
within normal limits.  The veteran reported heavy lifting two 
days before.  The diagnosis was low back pain.  Another 
August 1983 treatment record noted the veteran's complaints 
of low back pain radiating to the legs and shoulder pain 
radiating to the back of the neck.  He stated that symptoms 
were aggravated with prolonged standing and sitting.  
Physical examination revealed tightness of the lower back 
muscles and upper back muscles near the neck.  Range of 
motion was poor.  The diagnosis was muscular pain.  A third 
treatment record from August 1983 revealed the veteran's 
complaints of low back pain with a history of parathesis in 
the right leg and now in the left leg.  Physical examination 
revealed T11-L3 left muscle spasms and a negative straight 
leg raising test.  The 


veteran was able to toe, heel, inversion, and eversion walk.  
Sensation was decreased in the right lower extremity to 
pinprick.  There was minimal back paraspinal spasm.  The 
veteran stood with his right hip low, but his left leg short.  
The diagnosis was low back pain with right lower extremity 
symptomatology.  The physician noted that a radicular 
component was doubtful, possibly related to central nervous 
system difficulties.

Treatment records from September 1983 note a three-year 
history of back pain which radiates to both legs, tightness 
in the abdominal hips area, shoulder pain, and stiff neck.  
Physical examination revealed neck and back stiffness and 
tightness.  The veteran could not bend to the front.  The 
diagnosis was chronic low back pain, no trauma noted.  
Another September 1983 treatment noted revealed the veteran's 
complaints of back pain with radiation to the right leg.  The 
physician noted that the veteran's chronic low back pain 
syndrome was probably mechanical.  An electromyogram was 
negative for radiculopathy.  The veteran could toe and heel 
walk, and his lumbosacral motion was good.  A straight leg 
raising test was negative.

In a June 1983 report of medical history, the veteran 
indicated recurrent back pain.  The report also notes a back 
injury since basic training in 1981 while on a confidence 
course.  An August 1983 periodic examination revealed the 
veteran's spine to be normal.  The veteran complained of low 
back pain.  The examiner noted a history of back and neck 
pain.  In a report of medical history, completed at that 
time, the veteran indicated recurrent back pain, noting a 
back injury during basic training in 1981.  The examiner 
noted a history of low back pain and neck pain with numbness.  
A December 1983 separation examination revealed the veteran's 
spine was normal.  The examination report also notes that the 
veteran complained of a history of back pain with right side 
numbness.  The examiner diagnosed intermittent low back pain, 
with right side numbness.

In April 1984, subsequent to service discharge, the veteran 
underwent a VA examination.  The report noted the veteran's 
complaints of low back pain, neck 


pain, and leg numbness.  Physical examination revealed the 
veteran's gait to be normal, indicating that the veteran bent 
over and flexed his hips and knees freely.  Heel to toe gait 
was normal, and the veteran squatted to 140 degrees.  Range 
of motion revealed forward flexion to 90 degrees, side 
bending to 30 degrees, lateral flexion to 30 degrees, and 
rotation to 50 degrees.  X-rays of the lumbosacral spine 
revealed a normal lumbosacral spine.  The diagnosis was "no 
orthopedic condition found."

An accident report, dated in August 1984, revealed that the 
veteran injured his back at work.  The veteran reported that 
he felt a pain in his low back and mid back while lifting 
boxes.  He also noted headaches and dizziness.  The veteran 
revealed a history of a low back injury in 1981 during 
service, with intermittent minimal pain.  He indicated that 
his current pain was worse than he had ever experienced.  X-
rays were negative for a fracture.  The diagnosis was lumbar 
intervertebral disc syndrome with disc involvement.  In an 
October 1984 supplemental accident report, the veteran 
complained of tightness in his back, numbness in his fingers, 
and a knot in his hips.  Physical examination revealed pain 
on cervical flexion and left and right lateral flexion.  
Lumbar rotation produced pain, bilaterally, and extension was 
pain productive.  A Kemp's test was positive, bilaterally.

In April 1987, the veteran underwent another VA examination.  
He reported that, in 1981 during military maneuvers, he 
started to have low back pain radiating to his right leg and 
numbness of the posterior site during exercises, weight 
lifting, or sitting for long periods of time.  The pain was 
not progressive or present at that time.  Physical 
examination revealed the veteran's functional muscular and 
skeletal system was within normal range of movement.  The 
diagnosis was low back pain, probably post-traumatic.

Records from the veteran's period of service in the Reserves 
reveal complaints of low back pain.  August 1988 and July 
1991 examinations noted the veteran's spine to be normal.  On 
reports of medical history, completed at each of these times, 
the veteran noted recurrent back pain.

VA treatment records from August 1984 to March 2006 also 
reveal complaints of and treatment for low back and neck 
pain.  A magnetic resonance imaging (MRI) scan of the lumbar 
spine, performed in 1997, revealed loss of the lumbar 
lordotic curve, probably due to spasm.  A September 2004 x-
ray of the lumbosacral spine revealed mild degenerative disc 
disease of L4-L5 and a straightening of lumbar lordosis.  A 
September 2004 x-ray of the cervical spine showed 
degenerative disc disease of C5-C6.  An October 2004 computed 
tomography (CT) scan of the lumbar spine showed L3-L4 small 
foraminal disc protrusions and possible contact with the 
existing right L3 nerve root, less so the existing left L3 
nerve root, and L4-L5 moderate spinal stenosis.  A January 
2005 MRI of the cervical spine showed cervical spondylosis.  
The diagnoses were arthritis, possible lumbar radiculopathy 
on the right, chronic low back pain, chronic low back pain 
syndrome, cervical spondylosis with radiculopathy, and 
osteoarthritis of the lumbar spine with sciatica.  A March 
2006 treatment record revealed that the veteran's low back 
pain and hip pain worsened after pushing a heavy cart.  The 
record noted that the veteran was employed as a street 
vendor.  

In support of his claim, the veteran submitted a letter from 
a VA physical therapist that opined that the veteran's 
"injuries sustained in the early 1980's are consistent with 
his spinal condition currently."  The VA physical therapist 
also noted that the veteran "has foraminal stenosis at 
multiple levels in his lumbar spine" and is "currently 
receiving physical therapy for low back pain and shoulder 
pain."

Private treatment records also reveal the veteran's 
complaints of and treatment for low back and neck pain.  A 
July 1996 letter from D.C. de Lee, which was translated to 
English from Spanish, revealed that the veteran received 
treatment from August 1985 to December 1985 for muscular 
pains in the back, cervical column, and lumbar with 
radiations to the right leg.  The letter further indicated 
that the veteran had reported a history of cervical pain and 
recurrent lumbar pain since 1981 radiating to the lower right 
side, and reported that he received chiropractic treatment 
since 1984.  The diagnoses were chronic recurrent lumbar pain 
with lumbar spasm and multiple lumbar radiculopathy and 
cervical osteoarthritis at C3-C4.  An August 


1997 private treatment record reveals that the veteran was 
admitted to the Emergency Room and was diagnosed with 
sciatica and muscle spasm.  Private medical treatment records 
from May 1996 to January 2004 from A.E. López A., which were 
translated from Spanish to English, reveal that the veteran 
was seen for back pain related to an accident on the job.  
There was some limitation of movement of extension and 
flexion with pain on motion.  A January 2004 x-ray was within 
normal limits, and a diagnosis of chronic lumbosacral strain 
was given.  A May 1996 neurological examination noted 
radiation of pain to both legs.  An undated letter from A.E. 
López A. indicates that the veteran was treated for back pain 
since 2000.  At that time, he reported having a work-related 
accident 23 years ago.  Physical evaluation revealed moderate 
limitation of movement during flexo-extension of the hips and 
moderate pain during flexo-extension of the lumbar spine.  
The diagnosis was painful chronic lumbar syndrome.  

Private medical treatment records from M.C. de Guerra, 
translated from Spanish to English, show that the veteran 
complained of back pain and reported a history of scoliosis 
in July 1994.  A May 1995 physical cardio-pulmonary 
examination was normal, but the veteran had slight to 
moderate muscular spasms in the lumbar region.  In a December 
1997 letter, translated from Spanish to English, J.J. Rivera 
stated that the veteran received treatment at his clinic 
during 1983 to 1984 for serious pain in the lumbar spine, but 
that the clinic's files were destroyed during a looting.  A 
May 1996 private medical treatment record from Santo Tomas 
Hospital, translated from Spanish to English, indicates that 
test results were "compatible with a distal sensory 
neuropathy [illegible] metabolic syndrome and [illegible]" 
and that "[o]ne may consider radiculopathy of L5 
bilaterally, S right and L2 and/or L3 bilaterally 
[illegible]."  Private medical treatment records from August 
1996 to March 2004, translated from Spanish to English, 
reveal diagnoses of lumbarsacral lordosis and lumbarsacral 
pain.  A January 2000 record from Santo Tobas Hospital 
revealed a diagnosis of radiculopathy and referred the 
veteran for an outpatient neurology consultation.  Many of 
the documents were illegible and could not be read by the 
translator.

At an October 2004 hearing before the Board, the veteran 
testified that he had no back or neck problems before 
service, and that he has had continual back and neck problems 
since his injuries inservice.  The veteran stated that he 
injured his back during basic training.  He indicated that, 
during an obstacle course, when he climbed a wall and jumped 
over, he fell and hurt his back.  After seeking medical 
attention, he was returned to full duty and sought follow-up 
treatment.  Thereafter, the veteran was referred to the 
hospital, but he does not recall what the doctor told him.  
He was returned to regular duty, and self-treated with Ben-
Gay and an Ace wrap.  The veteran also testified that he 
spoke "off the record" with other medics and physician's 
assistants, who told him not to lift over 10 to 15 pounds.  
The veteran related that he injured his neck in a separate 
accident during field maneuvers.  He stated that when he was 
carrying a rucksack, he slid down a hill and noticed a sharp 
pain in his shoulder with stiffness.  He self-treated with 
medication and massages and noted that he had swelling and 
tenderness.  He eventually saw a physician's assistant when 
he was having trouble moving his neck.  The physician's 
assistant told him that he thought it was the veteran's 
nerves, and that he was nervous.  He was sent to a 
neurologist who told him he had radiculopathy.  He stated 
that his tests were normal and he was returned to regular 
duty.  After service, he worked as a security guard, and then 
he started to do missionary work.  He also had a job in a 
warehouse, which involved lifting boxes and unloading trucks.  
The veteran testified that the boxes weighed 40 to 60 pounds.  
He stated that he injured his back while lifting these boxes, 
but he did not receive workmen's compensation benefits for 
his injury.  He further testified that he saw a chiropractor 
who told him that his injury was related to his prior 
inservice injury.  The veteran stated that he did not believe 
that the chiropractor's records were available.  Thereafter, 
he worked in Panama as a master builder.  The veteran 
testified that he did not believe there could be anything 
other than his injuries inservice which could account for his 
current back and neck problems.

In April 2006, the veteran underwent a VA spine examination.  
He complained of low back and neck pain for 20 years.  He 
reported that he started developing low back pain in 1981 
during obstacle course training inservice.  Treatment 
included a 


back brace and medication.  He also stated that, in 1983, his 
neck started to bother him.  He denied a history of injury or 
traumatic events to the low back or neck.  He denied any 
weakness or sensory deficits of the arms or legs, and denied 
any instability in the extremities.  He reported that his 
neck pain occasionally radiates to his shoulders and his low 
back pain radiates to his buttocks.  He denied using 
assistive devices for ambulation, and the VA examiner noted 
that there was no instability with gait.  The veteran 
reported that he was currently working as a street vendor.

Physical examination of the neck revealed some tenderness to 
palpation along the C4-C5 area.  Range of motion revealed 
forward flexion to 45 degrees with pain, extension to 20 
degrees with pain, and right and left lateral flexion to 15 
degrees.  A Spurling test was negative, and the veteran had 
5/5 strength bilaterally of the upper extremities, biceps, 
triceps, wrist flexion, extension, and interosseus muscles.  
Physical examination of the low back revealed some tenderness 
to palpation along the L4-L5 area with most of the tenderness 
along the paraspinal musculature.  There was no tenderness to 
palpation along the buttocks or the leg.  Straight leg 
raising tests were negative bilaterally.  Ankles and toes 
were downgoing with brisk cap refill in the beds.  
Compartments were soft, 2+ distal pulses, and sensory was 
intact.  The veteran had 5/5 strength in the quadriceps, 
hamstrings, anterior tibialis, gastrocsoleus, extensor 
hallicus longus, and flexor hallicus longus.  Range of motion 
revealed forward flexion to 50 degrees with pain, extension 
to 25 degrees, lateral flexion to 25 degrees, and lateral 
rotation to 30 degrees.  The veteran was able to heel and toe 
walk without difficulty, and his gait was not antalgic.  X-
rays of the cervical spin revealed degenerative spurring 
formation at C5 with no instability.  X-rays of the lumbar 
spine revealed no degenerative changes and no arthritic 
spurring.  There was no instability, no fracture, and no 
dislocations.  The diagnoses were cervical spondylosis and 
lumbar strain.

In May 2007, the veteran underwent another VA spine 
examination.  The veteran complained of low back pain since 
1981.  He reported that, during basic training, he was going 
through an obstacle course, and after jumping from a wall, he 
fell onto 


his buttocks and had immediate back pain.  He noted that his 
neck pain started after going through field training in 1983 
while carrying his gear.  He stated that the pain worsened 
during his time in training.  His symptoms included fatigue, 
stiffness, weakness, and spasms.  He reported that he felt 
neck pain from the base of his skull to his upper back, and 
that he felt low back pain from his mid to low back to the 
coccyx area.  He indicated that his neck pain radiated to the 
right proximal arm and at times, the right side of his head.  
His low back pain radiated to his right leg posteriorly, and 
into the foot and great toe.  He stated that the radiating 
pain was a sharp and cramping pain.

Physical examination revealed a cervical spine spasm on the 
left and thoracic spasms, bilaterally.  His posture, head 
position, and gait were normal, and there was symmetry in 
appearance.  Scoliosis was noted.  The VA examiner indicated 
that muscle tone was normal and that there was no muscle 
atrophy.  An upper and lower extremity sensory examination 
was normal, a Babinski test was normal, and the veteran's 
reflexes were normal, except that the right brachioradialis 
was hypoactive.  There was no cervical or thoracolumbar 
ankylosis.  Range of motion of the thoracolumbar spine 
revealed flexion to 70 degrees with pain, extension to 10 
degrees with pain, right lateral flexion to 20 degrees with 
pain, left lateral flexion to 15 degrees with pain, and right 
and left lateral rotation to 15 degrees.  A Lasegre's sign 
was negative.  The diagnoses were cervical radiculitis, 
cervical spondylosis, lumbar spinal stenosis, and lumbar 
discopathy.

The veteran has submitted his own statements and the 
statements C.P., A.M., D.T., M.S., and H.G. in support of his 
contention that his current low back disorder and neck 
disorder are related to service.  The Board acknowledges that 
the statements are competent evidence as to events and 
observations.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the statements are not competent evidence 
as to the etiology of the veteran's current disorders.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because neither the veteran, C.P., A.M., D.T., 
M.S., nor H.G is a physician, their 


statements are not competent evidence that the veteran's 
current low back and neck disorders are the result of any 
injury to his back or neck inservice over 25 years ago.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

Pursuant to Board remand, the RO solicited a VA opinion as to 
whether the veteran's low back and neck disorders were 
related to service.  In a December 2007 opinion, after an 
extensive review of the veteran's claims file and a 
discussion of all pertinent evidence, the VA examiner stated 
that "it is as likely as not that the current cervical and 
lumbar spine conditions are related to any type of repetitive 
injury or acute injury while in the service."  However, the 
VA examiner concluded that, "[i]f [he] were asked to provide 
a definite opinion in either direction, it would be mere 
speculation."

VA must determine whether the evidence supports the veteran's 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Board finds that the evidence of record is in equipoise and 
therefore finds service connection for a low back and a neck 
disorder is warranted.  There are currently diagnosed 
cervical and lumbar spine disabilities.  Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  The veteran's service medical 
records reveal numerous complaints of low back and neck pain 
inservice.  A showing of continuity after discharge further 
supports the veteran's claims.  38 C.F.R. § 3.303(b).  
Although the VA opinion dated in December 2007 found that a 
definite opinion of whether the veteran's neck and low back 
disorder were related to service could not be made, he did 
state that "it is as likely as not that the current cervical 
and lumbar spine conditions are related to any type of 
repetitive injury or acute injury while in the service" 
thereby putting the evidence of record in equipoise.  

Accordingly, affording the veteran the benefit of the doubt, 
service connection for a low back disorder and a neck 
disorder is warranted.


ORDER

Service connection for a low back disorder is granted.

Service connection for a neck disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


